United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albuquerque, NM, Employer
__________________________________________
Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1112
Issued: May 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 15, 2010 appellant, through her representative, filed an application for review
of an Office of Workers’ Compensation Programs’ decision dated January 8, 2010. The appeal
was docketed as No. 10-1112.
This is the second appeal before the Board. Appellant filed a Form CA-2 claim for
benefits based on an occupational condition under case file number xxxxxx560 on September 11,
2007, seeking compensation for a lower back condition causally related to factors of her
employment. She stated on the form that she had filed a claim for a back injury under case file
number xxxxxx085. On November 6, 2007 appellant filed a Form CA-2a claim for a recurrence
of disability. In a November 6, 2007 statement, she indicated that she wanted to cancel the Form
CA-2 claim and replace it with the Form CA-2a recurrence claim, which she indicated pertained
to case file number xxxxxx085. In an October 6, 2007 statement, received by the Office on
November 13, 2007, appellant stated that she had experienced back problems ever since her
November 1, 1991 car accident -- these problems had recently worsened.
By decision dated November 26, 2007, OWCP denied the claim, finding that appellant
failed to submit medical evidence sufficient to establish that she sustained a lower back injury in
the performance of duty. It noted that appellant had submitted a Form CA-2a, but did not
discuss or consider her request to have her claim adjudicated as one for recurrence of disability.

By decisions dated September 9 and December 16, 2008, OWCP denied modification of the
November 26, 2007 decision. It noted that it had reviewed medical evidence from Dr. Roland K.
Sanchez, a Board-certified family practitioner and the attending physician, and Dr. Barry R.
Maron, a Board-certified orthopedic surgeon, which indicated that appellant was involved in a
motor vehicle accident on November 1, 1991 in which she sustained fractures to her back and
spine. Dr. Sanchez stated in his October 17, 2007 report, which was included in case number
xxxxxx085, that appellant had aggravated her back on August 17, 2007 when she lifted a tub of
mail at work and was off work for two months. He also stated that appellant had work
restrictions and had been receiving compensation for partial leave without pay for four hours per
day. Dr. Maron stated in his June 7, 2008 report that appellant had sustained no new injury in
2007 and that appellant’s job duties on August 22, 2007 had aggravated a chronic right shoulder
pain syndrome/rotator cuff tendinitis condition.
In an order dated September 14, 2009,1 the Board set aside the December 16, 2008
decision. The Board stated that contemporaneous factual and medical evidence pertaining to
appellant’s previously accepted 1991 claim, which the Office had referenced in its September 9
and December 16, 2008 decisions, was not contained in the instant record. The Board further
stated that the Office did not explain why it chose to adjudicate appellant’s claim as a new injury
or condition and denied appellant’s request to adjudicate her claim as one for a recurrence of
disability, despite the fact that appellant and several of the physicians of record indicated that her
current back symptoms were caused or aggravated by the accepted 1991 work injury. The Board
therefore remanded the case for the Office to consolidate claim numbers xxxxxx560 and
xxxxxx085, compose a statement of accepted facts and determine whether appellant sustained a
new injury or condition in the performance of duty, or whether appellant sustained a recurrence
of her November 1991 injury.
On remand the Office consolidated claim numbers xxxxxx560 and xxxxxx085 and
composed a statement of accepted facts. By decision dated January 8, 2010, it affirmed the
December 16, 2008 decision. The Office reiterated its previous determination that appellant had
presented a claim for a new injury, not one for a recurrence of disability. It therefore denied her
request to cancel her CA-2 claim and replace it with the CA-2a claim.
Section 20 C.F.R. § 10.126 requires the Office to issue a decision containing findings of
fact and a statement of reasons.2 The Board finds that the Office erred in its January 8, 2010
decision by failing to sufficiently discuss or analyze whether the reports from Dr. Sanchez and
other physicians showed that appellant’s claimed August 2007 back condition was caused or
aggravated by her accepted November 1991 back injury. The preponderance of the facts and
circumstances presented from August to November 2007 suggests that appellant attributed her
August 2007 back condition and work stoppage to her accepted 1991 back injury. The record
reflects that she initially filed a Form CA-2 claim for an alleged August 17, 2007 back injury on
September 11, 2007; however, she subsequently requested on several occasions that her case be
adjudicated as one for a recurrence of her November 1991 back condition. The Board notes that
on August 17, 2007 appellant was working light duty for four hours per day based on restrictions
1

Docket No. 09-680 (issued September 14, 2009).

2

20 C.F.R. § 10.126.

2

stemming from her November 1991 back injury. In her October 6, 2007 statement, appellant
stated that she had experienced back problems ever since her November 1, 1991 car accident
which had recently worsened. The Board therefore finds that the Office failed to give proper
consideration to the factual and medical evidence pertaining to whether appellant sustained a
recurrence of her accepted back condition on August 17, 2007.3 The case should be remanded to
the Office for consideration of this issue.
Accordingly, the case will be set aside and remanded for consideration of the medical
evidence pursuant to the standards set out in section 8128(a) and section 20 C.F.R. § 10.126.
The Office is directed to review this evidence for the purpose of determining whether appellant
sustained a recurrence of her 1991 accepted back condition as of August 17, 2007. After such
further development as the Office deems necessary, it should issue an appropriate decision to
protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT this case be set aside and remanded for
consideration of appellant’s claim for a recurrence of her accepted 1991 back condition as of
August 17, 2007.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

In addition, appellant’s attorney submitted a letter dated December 12, 2009 which specifically requested that
the claim be adjudicated as one for recurrence of disability.

3

